ACCEPTED
                                                                                 03-15-00506-CV
                                                                                         8098720
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                            12/4/2015 3:09:09 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                         No. 03-15-00506-CV

                                                      FILED IN
                                               3rd COURT OF APPEALS
                    IN THE COURT OF APPEALS        AUSTIN, TEXAS
      FOR THE   THIRD COURT OF APPEALS DISTRICT12/4/2015
                                                OF TEXAS 3:09:09 PM
                                                 JEFFREY D. KYLE
                                                       Clerk

 EUGENE MILES PRENTICE, RICHARD M. SPAZIANO, and
            CARL WILLIAM POLLOCK,
                                Appellants,

                                    vs.

                            FROST BANK,
                                 Appellee.


       Appeal from the 200th District Court of Travis County, Texas
                     Docket No. D-1-GN-13-000711



    AGREED MOTION FOR EXTENSION OF TIME TO FILE
                APPELLANTS’ BRIEF


TO THE HONORABLE JUSTICES OF THIS COURT:
     Appellants, Eugene Miles Prentice, Richard M. Spaziano, and Carl

William Pollock, respectfully requests that the Court grant them a 14 day

extension of time, to and including December 21, 2015, for them to file a

combined Appellants’ Brief. In support, the Appellants respectfully show:




                                     1
                              Procedural History

      1.       This is an appeal of a final summary judgment, which was per-

fected August 12, 2015. The Clerk’s Record was filed October 9, 2015. The

Court previously granted a single extension of time pursuant to an unop-

posed motion. Currently, the Appellants’ Briefs are due Monday, Decem-

ber 7, 2015.

      2.       In this appeal, Eugene Miles Prentice and Richard M. Spaziano

are represented by the undersigned counsel. Carl William Pollock is pro se.

The Appellants have agreed to submit a single brief. While it is anticipated

that counsel for Prentice and Spaziano will perform the bulk of the draft-

ing, drafts of the brief will be circulated to Pollock for his comments.

                  Grounds for Granting an Extension of Time

      3.       The Court should grant an extension of time upon the showing

of any reasonable explanation. See National Union Fire Ins. Co. v. Ninth Court

of Appeals, 864 S.W.2d 58, 60 (Tex. 1993) (any demonstration of the need for

additional time, short of deliberate or intentional noncompliance, qualifies

as a reasonable explanation).

      4.       The undersigned counsel respectfully requests a 14 day exten-

sion of time because the parties have engaged in meaningful settlement ne-

gotiations which, if successful, would render this appeal moot, except for

the entry of an agreed dispositive order. These settlement negotiations


                                       2
have taken place during the past three days, and are continuing. The par-

ties have agreed that a 14 day extension of time would save an unnecessary

expenditure of time and resources should their settlement negotiations ul-

timately prove successful.

                    Agreement of Opposing Counsel

     5.    The undersigned attorney has conferred with opposing coun-

sel, Kendall D. Hamilton, regarding this Motion. He is not opposed to the

extension of time requested herein. Likewise, the pro se Appellant, Carl

William Pollock, is unopposed to the relief requested.

     WHEREFORE, for the foregoing reasons, Appellant, Eugene Miles

Prentice, Richard M. Spaziano, and Carl William Pollock respectfully re-

quest that the Court extend the deadline for them to file their principal

briefs to Monday, December 21, 2015, as well as such other relief which is

appropriate.

                                     Respectfully Submitted,
                                     Pendergraft & Simon, LLP
                                     2777 Allen Parkway, Suite 800
                                     Houston, TX 77019
                                     Tel. 713-528-8555
                                     Fax. 713-868-1267

                                     /s/ William P. Haddock
                                     William P. Haddock
                                     Texas Bar No. 00793875
                                     whaddock@pendergraftsimon.com
                                     Robert L. Pendergraft


                                     3
Texas Bar No. 15743500
rlp@pendergraftsimon.com
Counsel for Eugene Miles Prentice and
Richard M. Spaziano



/s/ Carl William Pollock*with permission by WPH
Carl William Pollock
1200 Barton Creek Blvd. #3
Austin, TX 78735
Tel. 512-656-6374
bpollock@healthcarerecoveryadvisors.com

Appellant, pro se



/s/ Kendall D. Hamilton*with permission by WPH
Kendall D. Hamilton
Texas Bar No. 08831900
900 RR 620 South, Suite C101 #164
Austin, TX 78734
Tel. 512-261-9938
Fax. 512-261-9959
hamiltonlaw@austin.rr.com
Counsel for Appellee




4
                           Certificate of Service

I hereby certify that a true and correct copy of the foregoing Agreed Mo-
tion for Extension of Time has been served on the following coun-
sel/parties of record via e-service or facsimile transmission, if e-service is
unavailable, in accordance with the Tex. R. App. P. 9.5 and local rules for
electronic filing on this 4th day of December 2015:
Kendall D. Hamilton                   Carl William Pollock
Law Office of Ken Hamilton            1200 Barton Creek Blvd. #3
900 RR 620 South                      Austin, TX 78735
Suite C101#164                        bpollock@healthcarerecoveryadvisors.com
Austin, TX 78734                      (by agreement)
Counsel for Frost Bank                Appellant, pro se

                                             /s/ William P. Haddock
                                             William P. Haddock




                                      5